   Case 4:20-cv-00040-RSB-CLR Document 21 Filed 12/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 KATRINA RIVERA,

                Plaintiff,                                 CIVIL ACTION NO.: 4:20-cv-40

        v.

 PROFIT SERVICES GROUP, LLC,

                Defendant.

                                           ORDER
       Plaintiff Katrina Rivera filed this lawsuit against Defendant Profit Services Group, LLC,

in an effort to recover damages under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et

seq. (See doc. 1.) Defendant has not asserted any counterclaims against Plaintiff. On October 7,

2020, Defendant filed a Motion for Summary Judgment as to all claims against it. (Doc. 17.)

Plaintiff did not respond to the Motion for Summary Judgment. Less than a month after the Motion

for Summary Judgment was filed, however, the parties filed a Joint Motion for Entry of Consent

Judgment in Favor of Defendant. (Doc. 19). On December 10, 2020, the Court held a hearing

during which the parties provided support for their joint request for a consent judgment.

Accordingly, the Court GRANTS the Joint Motion for Entry of Consent Judgment and ORDERS

that the Motion for Summary Judgment, (doc. 17), be TERMINATED, and that JUDGMENT be

ENTERED in favor of Defendant Profit Services Group, LLC, and against Plaintiff Katrina Rivera

and dismissing all claims with prejudice, with each party to bear its own attorneys’ fees and costs.

       SO ORDERED, this 10th day of December, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
